         Case 1:20-cv-00492-AT Document 31 Filed 05/14/20 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

SPINRILLA, LLC,                         )
                                        )
      Plaintiff,                        )      Civil Action File No.:
                                        )
v.                                      )      1:20-CV-0492-AT
                                        )
RECORDING INDUSTRY                      )
ASSOCIATION OF                          )
AMERICA, INC.,                          )
                                        )
      Defendant.                        )


         SPINRILLA’S RESPONSE TO ORDER TO SHOW CAUSE

      Plaintiff Spinrilla, LLC (“Spinrilla”) responds to this Court’s Order to Show

Cause (Dkt. 29) as follows:

      This is an action for misrepresentation under 17 U.S.C. Section 512(f) of the

Copyright Act of 1976 based on Defendant sending false DMCA takedown notices

to Spinrilla. (Complaint, Dkt. 1). Because the action involves a section of the

Copyright Act, 17 U.S.C. Section 101 et seq., Spinrilla represented that this was a

Copyright action on its Civil Cover Sheet (Dkt. 1-3) because that is, in Spinrilla’s

opinion, the most accurate description of the “nature of suit.” However, this is not

an action for copyright infringement under 17 U.S.C. Section 501 in which the

infringement and validity of a registered copyright is at issue. At this time, there are

no allegations that any of the copyrights asserted by Defendant in the takedown
         Case 1:20-cv-00492-AT Document 31 Filed 05/14/20 Page 2 of 4




notices are not owned or validly held by one of Defendant’s members.

      In fact, the takedown notices sent by Defendant to Spinrilla do not contain the

copyright registration number for the works subject to that takedown notice. (See

Takedown Notices, Dkt. 23-4). Accordingly, Spinrilla believed that an AO Form

121 was not appropriate because the infringement and validity are not at issue.

      Based on the Court’s May 8, 2020 Order, Spinrilla understands that the Court

considers an AO 121 Form appropriate in a Misrepresentation case under 17 U.S.C.

Section 512(f). Spinrilla has researched the exemplary work included in its

Complaint (Dkt. 1) and the two other exemplary works referred to in its Response

to Defendant’s Motion to Dismiss (Dkt. 23) and located what it believes are the

correct copyright registration numbers for those works. Accordingly, Spinrilla has

filed its AO 121 Form and respectfully requests that the Court accept that filing.

      Respectfully submitted this 14th day of May, 2020.

LILENFELD PC

/s/David M. Lilenfeld
David M. Lilenfeld
Georgia Bar No. 452399
Robin L. Gentry
Georgia Bar No. 289899
Kennington R. Groff
Georgia Bar No. 782901

3379 Peachtree Road NE, Suite 980
Atlanta, Georgia 30326
Telephone: (404) 201-2520
Facsimile: (404) 393-9710
         Case 1:20-cv-00492-AT Document 31 Filed 05/14/20 Page 3 of 4




david@lilenfeld.com
robin@lilenfeld.com
kg@lilenfeld.com

Attorneys for Plaintiff Spinrilla, LLC
           Case 1:20-cv-00492-AT Document 31 Filed 05/14/20 Page 4 of 4




                     IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

SPINRILLA, LLC,                        )
                                       )
        Plaintiff,                     )     Civil Action File No.:
                                       )
v.                                     )     1:20-CV-0492-AT
                                       )
RECORDING INDUSTRY                     )
ASSOCIATION OF                         )
AMERICA, INC.,                         )
                                       )
        Defendant.                     )

                          CERTIFICATE OF SERVICE

        I hereby certify that on May 14, 2020, the foregoing SPINRILLA’S

RESPONSE TO ORDER TO SHOW CAUSE was filed electronically with the

Court using the CM/ECF system, which action will cause automatic electronic

notification of the filing from the Court to be served upon the following:

      Andrew H. Bart        Olivia G. Hoffman           James A. Lamberth
     abart@jenner.com     ohoffman@jenner.com      James.lamberth@troutman.com


Dated: May 14, 2020

/s/ David M. Lilenfeld
David M. Lilenfeld
